IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,986-01


                    EX PARTE JOHN DAVID WAGUESPACK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2012-46-C1A IN THE 19TH DISTRICT COURT
                            FROM MCLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to imprisonment for life. The Tenth Court of Appeals affirmed his conviction.

Waguespack v. State, No. 10-13-00416-CR (Tex. App.—Waco June 18, 2015)(not designated for

publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel failed to object to the testimony from psychologist, Dr. William Lee Carter, who

described the characteristics of a person who commits sexual assault and the characteristics of a
                                                                                                      2

person who becomes a victim of sexual assault.

       On May 16, 2017, the trial court signed findings of fact and conclusions of law and

recommended denying relief. This Court denies relief, but declines to adopt the trial court’s findings

of fact and conclusions of law numbers seven, eight, and nine as they state that Dr. Carter’s expert

testimony was not character evidence and was not objectionable. These findings are not supported

by any legal authority from this Court. This Court does not adopt findings number seven, eight, and

nine, but based on the trial court’s other findings of fact and conclusions of law, we deny relief.



Filed: January 24, 2018

Do not publish